 

PLAINTIFF CONSENT FORM

 

I hereby consent to make a claim on my own behalf and on behalf of all similarly-
situated employees against Synergy Industrial Corporation, Warren Haberle, and/or
Brian Haberle (collectively, “Synergy”) for unpaid minimum and/or overtime wages
under the FLSA and/or Wisconsin law. During the past three years, there were
workweeks that I worked for Synergy in which I did not recetve minimum wages for
all hours worked and/or overtime compensation for all hours worked in excess of
forty in a workweek.

LD /0/20f/9

Signature and Date

 

STEW A  S POSs1

Print Name

 

Fax, Mail or Email to:
Hawks Quindel, 8.C.
Attn: Timothy P. Maynard
P.O. Box 442
Milwaukee, Wisconsin 53201
Fax: (414) 271-8442
Telephone: (414) 271-8650

Kmail: tmaynard@hq-law.com
www.hq-law.com

Case 2:19-cv-01599-JPS Filed 10/30/19 Page 1of1 Document 1-1
